Citation Nr: 0809528	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for vision 
impairment including residuals of cataract surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for vision impairment including residuals of 
cataract surgery. 

The Board notes that the veteran also has an appeal pending 
before the  
Board on an issue of apportionment of benefits.  This issue 
will be addressed in a separate decision.  


FINDINGS OF FACT

1.  In December 1990 and January 1994, the RO denied service 
connection for vision impairment including the residuals of 
cataract surgery.  The veteran did not perfect an appeal, and 
the decisions became final.  

2.  Evidence received since 1994 addresses the occurrence of 
events in service.  The evidence was not new because it was 
cumulative and redundant of evidence previously considered by 
VA adjudicators.  The evidence was not material to an 
unestablished fact necessary to substantiate the claim and 
did not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for vision 
impairment including residuals of bilateral cataract surgery.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In November 2004, the RO sent correspondence which informed 
the veteran of the information and evidence required to 
substantiate the claim and which also informed him of the 
information and evidence VA was to provide and which the 
veteran was to provide.  The letter also asked that he submit 
any evidence in his possession.  

VA must also notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Moreover, the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the following five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Accordingly, VA is to notify the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
November 2004, the veteran was provided with notice of the 
reason for the previous denial of his claim, the requirements 
to reopen a final disallowed claim, and the first three 
elements of a service connection claim.  However, he was not 
advised of the standards for assigning a disability rating 
and effective date.  In this case, as the Board concludes 
that the veteran's claim is not reopened, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained several 
medical examinations.  

In November 2004, the veteran stated that relevant medical 
records included records of treatment for his vision disorder 
at a private hospital and private medical center in Illinois.  
VA has obtained records from a private physician employed at 
the medical center but the record does not indicate that the 
veteran provided an authorization that would allow the 
private hospital to release records to VA.  Thereafter, in a 
report of contact dated in February 2005, the veteran stated 
that he did not have any additional medical records.  

A November 1995 notice from the Social Security 
Administration (SSA) stated that the veteran became disabled 
for SSA purposes on March 27, 1995.   Medical records 
associated with this adjudication have not been requested.  
However, VA medical records showed that the veteran was 
hospitalized for three months starting on that date for 
treatment of significant blunt head trauma following an 
automobile/train accident.  Although the records showed that 
the veteran also sustained left ocular hyphema, examiners 
noted that the veteran had glaucoma and was legally blind in 
the left eye prior to the accident.  These conditions were 
also well established by earlier medical records in the file.  
The Board concludes that the absence of SSA adjudication 
records does not prejudice the veteran because VA records in 
the file substantially documented the injuries and treatment 
the veteran received following the accident.  Furthermore, 
the medical nature of his vision disorder was noted to have 
preceded the accident and was well established by earlier VA 
and private records in the file.  Again, as the reason for 
the previous denial of his claim was the absence of records 
of the occurrence of an injury in service, the Board 
concludes that any SSA adjudication records would not likely 
be relevant to establishing that fact necessary to 
substantiating the claim.  

In light of the above, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served in the U.S. Army infantry units with 
training in the employment of light infantry weapons.  He 
underwent bilateral intraocular cataract excision without 
lens implants in October 1981 and June 1982.  He contends 
that bilateral cataracts, glaucoma, and post-surgery vision 
impairment are related to an eye injury in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service personnel records showed that the veteran was 
assigned duties in Europe for approximately 18 months as a 
light weapons specialist.  Service medical records are silent 
for any symptoms, diagnoses, or treatment for eye injuries, 
lacerations, concussion, loss of consciousness, or traumatic 
musculoskeletal injuries from a weapons firing accident in 
service.  In an October 1969 discharge physical examination, 
the veteran did not report any eye trouble or injuries on a 
medical history questionnaire, and the examiner noted no eye 
abnormalities.  The veteran's visual acuity was noted as 
20/20 with no requirement for corrective lenses.  

In April 1981, a private physician noted that the veteran was 
31 years of age and reported blurry vision in his right eye 
for the previous two weeks.  He noted that the veteran 
reported no history of eye injury and no family history of 
glaucoma or cataracts.  He diagnosed cataract of the right 
eye and scheduled another examination in four months.  In 
October 1981, the veteran underwent an intraocular cataract 
excision of the right eye without an implant.  Follow-up 
examinations showed no complications other than a few fine 
hemorrhages and possible choroid detachment for which there 
was no further treatment.  In April 1982, the physician noted 
the veteran's reports of vision deficits in the left eye.  
The veteran underwent an intraocular cataract excision of the 
left eye without an implant in June 1982 with no 
complications.  

In a March 1991 notice of disagreement, the veteran stated 
that he served in Germany as a recoilless rifle gunner in a 
demolitions and weapons platoon and that he was generally 
exposed to gunnery flash, concussion, and explosions.  In a 
June 1991 RO hearing, the veteran stated that he had no 
problems with his eyes during service.  He stated that he had 
been diagnosed with cataracts in 1981 and 1982 at a young age 
and that his physician did not know the cause of the 
disorder.  The veteran stated that he had worn contact lenses 
following eye surgery and worked as a truck driver until 1989 
when his eye disorder had become more severe and he could no 
longer wear contact lenses.  He stated that he was unable to 
drive safely with eyeglasses that restricted his peripheral 
vision.  He also reported that he had a "puserated ulcer 
cut" on his eye that was treated at a VA facility in 1990.  

In September 1990, a VA examiner noted that the veteran had 
received VA treatment in March 1990 for a sterile staph 
infiltration of the left eye and had a history of anterior 
uveitis of the right eye.  He noted no reports from the 
veteran of any history of eye injury but noted that the 
veteran had some family history of glaucoma.  The examiner 
noted elevated intraocular pressure in both eyes and 
peripheral vitreal/retinal dot hemorrhages in the right eye.  
He recommended treatment for the high intraocular pressure, a 
visual field test, and other testing to determine the 
etiology of the right retinal hemorrhages.  The veteran was 
unable to participate in the visual field test at the time.  

In April 1990, the veteran submitted a claim for unspecified 
disorders for which he was being treated at a VA medical 
facility.  In June 1990, the RO denied a permanent and total 
rating for residuals of cataract surgery for nonservice-
connected pension purposes.  After review of additional 
medical evidence, in December 1990, the RO denied a permanent 
and total rating for pension purposes and for service 
connection for residuals of cataract surgery.  Service 
connection was denied because there was no evidence of any 
symptoms, diagnoses, or treatment for an eye injury or 
disorder in service or within the first post-service year.  
The veteran expressed timely disagreement on both issues in 
March 1991.  Later that month, the RO provided a statement of 
the case that addressed only the nonservice-connected pension 
issue, and the veteran filed a timely substantive appeal.  He 
addressed his contentions regarding service connection for 
his disability.  However, no statement of the case had been 
provided on the issue of service connection.  In April 1992, 
the Board remanded the claim for the RO to issue a 
supplemental statement of the case on the service connection 
issue, obtain additional medical evidence, readjudicate the 
claim, and, if the decision remained adverse to the veteran, 
return the claim to the Board.  

In May 1992, the veteran underwent another eye examination.  
The examiner noted a history of cataract extraction, 
idiopathic uveitis and ocular hypertension but no reported 
eye trauma.  Testing showed a considerable loss of field of 
vision.  However, corrected distant visual acuity was 20/25 
bilaterally.  The examiner diagnosed chronic anterior chamber 
flare secondary to old inflammation, severe photophobia, and 
ocular hypertension with possible early open angle glaucoma.  
In a December 1992 addendum, the examiner noted that no 
etiology for the hemorrhages was found as the condition 
resolved spontaneously.  The examiner did not comment on the 
etiology of cataracts or glaucoma.  

In April 1992, the veteran stated that he was thrown to the 
ground by the back blast from a 106 millimeter recoilless 
rifle during training exercises on an unspecified date in 
Germany.  He stated that he got up and continued his duties.  

In January 1994 and February 1994, the RO provided a rating 
decision and supplemental statement of the case that granted 
a nonservice-connected pension based on vision impairment but 
denied service connection for the disability.  Regulations in 
effect at the time stated that if a supplemental statement of 
the case covered issues that were not included in the 
original statement of the case, a substantive appeal must be 
filed within 60 days in order to perfect an appeal with 
respect to the additional issues.  38 C.F.R. § 20.302 (1993).  
The veteran was so advised in February 1994.  In April 1994 
he was again advised of his rights to appeal the decision.  
No timely notice of disagreement or substantive appeal was 
received, and the decision became final.  

VA medical records showed that the veteran experienced a 
severe closed head injury in an automobile/train accident in 
March 1995.  Medical providers noted that the veteran's 
vision deficits preceded the accident.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO received the 
veteran's petition to reopen the claim in September 2004. 

In cases such as this one where the claim to reopen is filed 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In correspondence in September 2001, the veteran stated that 
he received injuries from the back blast of a recoilless 
rifle on an unspecified date during field exercises in 
Germany.  He stated in subsequent correspondence in October 
2004, February 2005, and March 2005 that he received medical 
treatment in the field and that the examiner told him that he 
would be "all right."  The veteran identified several 
fellow soldiers who were present at the time of the accident 
but indicated that he did not know their addresses and that 
the fellow soldiers may be deceased.  

The Board concludes that evidence received since 1994 is not 
new evidence because it is cumulative and redundant of his 
lay testimony considered by the RO in 1992.   The veteran has 
provided statements that he was knocked down by the back 
blast from a recoilless rifle on one occasion in service.  
Service personnel records do not show that the veteran was in 
combat, and he does not contend that he was in combat at the 
time of the incident.   He was unable to provide an 
approximate date for the event so that research of unit 
records might be undertaken.  However, his reports are 
consistent with his service duty assignment and military 
occupation, and for the purpose of this new and material 
evidence analysis, credibility is presumed.  Therefore, the 
Board acknowledges that the event described by the veteran 
may have occurred and that he may have generally been exposed 
to gunfire, demolitions explosives, and on one occasion, the 
back blast from a recoilless rifle. 

Nevertheless, the Board concludes that there remains no lay 
or medical evidence that the veteran sustained a traumatic 
injury to his eyes or any other part of the body.  The 
veteran stated that he received care in the field on one 
occasion but did not seek follow-up examination upon return 
to base.  He did not state the nature of the care or that he 
was told he had an eye injury.  There is no record of medical 
examination or treatment for any eye or other trauma as a 
result of this event or at any other time in service, and 
there is no evidence of an eye injury or abnormality on the 
discharge physical examination.  None of the medical 
examiners noted any reports by the veteran of a history of 
eye trauma, and none noted any residual indications of eye 
trauma.  Therefore, the Board concludes that the evidence 
received since 1994 is not material because it does not show 
the occurrence of a disease or injury in service which is the 
unsubstantiated fact necessary to substantiate the claim.  
Moreover, no evidence has been presented which indicates 
there is a nexus between a post-service eye disability and 
service.  

As no new and material evidence has been received that the 
veteran sustained an injury to or disorder of his eyes in 
service, the final disallowed claim for service connection is 
not reopened.  


ORDER

A petition to reopen a final disallowed claim for service 
connection for vision impairment including residuals of 
cataract surgery is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


